FILED
                            NOT FOR PUBLICATION                                  OCT 27 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10170

               Plaintiff - Appellee,              D.C. No. 4:08-CR-01107-RCC

  v.
                                                  MEMORANDUM *
MARIO MURRIETA-RIVERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Mario Murrieta-Rivera appeals from the 77-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Murrieta-Rivera contends he received ineffective assistance of counsel when

counsel: did not effectively communicate a plea offer; failed to argue for

departures or for a third point reduction for acceptance of responsibility during

sentencing; and failed to advocate on Murrieta-Rivera’s behalf. We decline to

review Murrieta-Rivera’s ineffective assistance of counsel claims on direct appeal

because this is not one of the “unusual cases (1) where the record on appeal is

sufficiently developed to permit determination of the issue[s], or (2) where the

legal representation is so inadequate that it obviously denies a defendant his Sixth

Amendment right to counsel.” United States v. Jeronimo, 398 F.3d 1149, 1156

(9th Cir. 2005).

      AFFIRMED.




                                          2                                    09-10170